Title: To Thomas Jefferson from Arthur S. Brockenbrough, 7 November 1820
From: Brockenbrough, Arthur S.
To: Jefferson, Thomas

Dear Sir,  Nov: 7th 1820Enclosed you will find my duplicate reports in the first report I had made an error in the addition, it should have been $59.158.81. instead of $49.158.81 in consequence of that error I have varied the form of report, but making the balance required to complete the buildings nearly the same, I hope it will make no difference in the report made by the visitors you will find I have layed on 25 P cent on the former estimate which I am confident will not be too much  from the unevenness of the ground our brick work is much more expensive then I calculated & the stone work was not taken into the estimate and a variety of other expences have occured not before calculated on—I am Sir respectfully your Obt ServtA. S. Brockenbrough